Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered June 14, 1991, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
Defendant’s only contention upon this appeal is that the sentence of 3 Vs to 10 years’ imprisonment that he received upon his guilty plea was harsh and excessive. Defendant was allowed to plead guilty to one count of the crime of burglary in the second degree in satisfaction of a two-count indictment and did so knowing that he would receive the sentence ultimately imposed, which is less than the harshest possible sentence. Given these facts, we find no reason to disturb the sentence imposed by County Court (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899; People v Du Bray, 76 AD2d 976).
*962Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the judgment is affirmed.